     Case 2:20-cv-09004-SB-PLA Document 14 Filed 02/18/21 Page 1 of 1 Page ID #:49



1                                                                        JS-6
2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                                      CENTRAL DISTRICT OF CALIFORNIA
10                                              WESTERN DIVISION
11

12   GREGORY R. MIRANDA, et al.,                    )    No. CV 20-9004-SB (PLA)
                                                    )
13                             Plaintiffs,          )    JUDGMENT
                                                    )
14                   v.                             )
                                                    )
15   ROBERT GUZMAN LUNA, et al.,                    )
                                                    )
16                             Defendants.          )
                                                    )
17

18          Pursuant      to     the    Order   accepting    the   Magistrate   Judge’s   Report   and
19   Recommendation,
20          IT IS ADJUDGED that this action is dismissed without prejudice for failure to prosecute and
21   to follow court orders.
22

23   DATED: February 18, 2021                           ________________________________________
                                                          HONORABLE STANLEY BLUMENFELD, JR.
24                                                           UNITED STATES DISTRICT JUDGE
25

26

27

28
